Citation Nr: 1737363	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  07-19 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for right upper extremity radiculopathy.

2.  Entitlement to an evaluation in excess of 20 percent for left upper extremity neuropathy. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from February 1969 to December 1971. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania.  

The left upper extremity issue was previously before the Board in October 2010 when it was remanded for further development.  The left and right upper extremity issues were before the Board in November 2013 when the Board granted the above noted ratings for the upper extremities, and remanded the issue of TDIU (included in the increased rating claims) for consideration by the RO.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Order, the Court pursuant to a Joint Motion for Remand (JMR) vacated that Veteran's decision to the extent that it denied entitlement to a rating in excess of 30 percent for the right upper extremity disability and in excess of 20 percent for the left upper extremity.  These matters were again before the Board in November 2014, when the Board remanded the right and left upper extremity rating issues for further development.

The Board finds that there has been substantial compliance with the directives of its remands for the issues decided below. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Social Security Administrative (SSA) records have been obtained, and, as discussed in further detail below, in the 2017 examination report, the clinician specifically checked which nerves were affected by the Veteran's disabilities and the severity of each nerve.  Further, the RO adjudicated the TDIU aspect of the claim in February 2017.



FINDINGS OF FACT

1.  The Veteran's service-connected right upper extremity has no more than mild to moderate symptoms of incomplete paralysis.

2.  The Veteran's service-connected left upper extremity has no more than mild to moderate symptoms of incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for right upper extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321 (b), 4.1, 4.31, 4.124a, Diagnostic Code 8515 (2016).

2.  The criteria for an evaluation in excess of 20 percent for left upper extremity neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321 (b), 4.1, 4.31, 4.124a, Diagnostic Code 8515; 4.71a, Diagnostic Code 5223 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1.  Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran is right-hand dominant; thus, his right upper extremity is considered the major extremity for rating purposes.

The Veteran's right upper extremity cervical radiculopathy associated with cervical spondylosis is evaluated as 30 percent disabling under DC 8599-8515 effective from July 2004, the effective date of service connection.  His left upper extremity neuropathy associated with cervical spondylosis is evaluated as noncompensable prior to July 2004 and as 20 percent from that date (the date he filed for an increased rating) under DC 5299-5223.  

The Board has considered the 2001 SSA records prior to the rating period on appeal because the history of the disabilities is for consideration.  They reflect that the Veteran alleged that he had a bad heart, bad hands, bad back, and shortness of breath.  The report reflects that the Veteran complained of dysesthesias in his hands and the "question was whether these were related to cervical spine degenerative arthritis or to alcohol neuropathy.  Most of the findings on the EMG are sensory findings with only mild motor involvement."  The SSA adjudicator found as follows with regard to the Veteran's credibility:

Claimant's allegations that he has some pain are felt to be credible.  His allegations that they markedly limit all activities of daily living are felt not to be credible.
 
It was also noted that the Veteran was capable of using a touch tone telephone, standard television remote, knife and fork, buttoning and fastening snaps on his clothing, and capable of tying his shoes.

A September 2001 VA electromyography study confirmed cervical spine radiculopathy with bilateral ulnar neuropathy at the wrists, mild, but involving both motor and sensory functions. 
 
A June 2004 VA record reflects that the Veteran reported that his wrists/hands hurt when bending, but he denied a neuropathic component.  He was assessed with mechanical hand/wrist pain. 

An April 2005 VA examination report reflects that the Veteran reported pain, tingling, and numbness of both hands with bilateral hand weakness.  He reported that pain-killers offered only partial relief, that he may drop items such as a spoon, that he could not use hand-tools, and that he could not turn a key in a lock or hold a cup.  He emphasized that the numbness and tingling never abate. 

The 2005 report also reflects that upon electrodiagnostic testing, the Veteran had normal bilateral sural NCS (nerve conduction studies) with no electronic diagnostic evidence of peripheral polyneuropathy.  The examiner found that based on the examination, the Veteran did not have electrodiagnostic evidence of either sensory peripheral nerve dysfunction or loss of motor axons in the muscles tested.  The examiner noted the following with regard to both hands:

There was no redness warmth or effusion in either hand.  The veteran was able to make a fist with all fingers touching the palmar crease.  The veteran had bilateral wrist dorsiflexion to 60 degrees, palmar flexion to 70 degrees, radial deviation to 20 degrees, ulnar deviation to 45 degrees.  There was no pain with range of motion.  There was no increased weakness decreased endurance or incoordination with this exam.  There was no increased pain decreased range of motion incoordination or weakness with repetitive range of motion of the fingers. 

In a January 2006 notice of disagreement (NOD), the Veteran indicated that he had lost most of the motion in his fingers on both hands.  

According to a February 2011 VA neurology examination report, the Veteran reported achiness in the hands which is worse with cold weather.  He also reported decreased sensation and achiness in the right hand.  The examiner stated "[i]t does seem that he is experiencing some paresthesia type of problem.  It is not interfering with his ADLs."  It was further noted that the Veteran had previously worked in construction but "because of several joint pains he just does not work anymore." It was also noted that the Veteran had a "finding of decreased sensation all through the palm of the right hand so it seems that the ulnar nerve is where he is having some problems.  . . .  Severity of left upper extremity symptoms seem to be mild."  

Upon examination in February 2011, the Veteran had a normal range of motion of the right shoulder, elbow, hand, and all his fingers.  He was able to oppose all finger pads to his thumb.  He was also able to approximate his thumb fully to the palm and also his finger pads to the palm of the hand.  The examiner saw no thenar atrophy or muscle wasting.  The Veteran had normal nails, normal circulation, and normal pulses.  The extremities were warm and dry.  He had a negative Tinel's sign.  Grip strength was normal.  He had some decreased range of motion in that he displayed slightly less extension movement at the wrist.  His flexion was 0 to 80 and his extension was 0 to 60 (or minus ten degrees).  He did not complain of pain.  He had slightly decreased sensation at the wrist level, palm, and into the fingers upon monofilament sensation testing.  Thus, despite the Veteran's assertion that he had lost most of the motion in his fingers, the clinical examination findings reflect the opposite. 

A July 2014 VA primary care note reflects that the Veteran reported on his review of symptoms that he had no numbness, tingling, or weakness.  

A September 2014 VA record reflects that the Veteran reported that he was going to be driving his wife to work because she was losing her license.  He also reported that a friend with whom he played dominos moved away so the Veteran would no longer be playing.  If the Veteran had chronic problems of the hands and fingers to include severe loss of motion, it seems less than reasonable to the Board, as a lay entity, that he would have a hobby of playing dominos (and only stopping when his friend moved) and that he would be driving his wife to work.  The Board notes in this regard, that dominos is a game played most prominently with the hands.

Several records reflect that the Veteran reported that he drives his wife to work every day, that he had had purchased bikes for him and his wife as Christmas presents which he planned to use in the spring, that he planned on going fishing with a friend when the weather improved, and that he uses a computer.  The Board notes that if the Veteran had chronic, severe problems with gripping and using the hands and fingers, it seems less than reasonable that he would have purchased a bicycle to ride, driven an automobile every day, used a computer, and planned on going fishing; all of which require gripping (steering wheel, bike handlebar, fishing rod) or use of the fingers (computer) See December 2014, March 2015, June 2015 records.  Moreover, when the Veteran later reported that he had not gone bike riding or fishing, he did not provide any indicate that it was due to his hand and/or fingers.

In a June 2015 statement for purposes of his claims, the Veteran stated that he is unable to lift his arms above the head without feeling pain, he has pain down his entire arms, he needs assistance to carry out tasks around the home, including putting on his socks, he experiences numbness in the hands which makes it difficult to have a good grip on things, his hands cramp due to overuse, and during colder weather, his hands cramp and go numb more frequently.  He further stated that he is unable to maintain substantial gainful employment due to his service-connected disabilities.

Occupational therapy records in 2015 reflect that the Veteran was seen for left shoulder pain with an "insidious onset" in approximately July 2015 and reported that it "came out of the blue".  The impression was "suspect DJD and possible rotator cuff syndrome".  A September 2015 nurse practitioner note reflects that the Veteran had opportunities to go fishing with a friend but had not gone and was busy with house maintenance.  (See August through October 2015 records.)

A January 2017 VA examination report reflects that the Veteran reported that cold weather causes his hands to ache, and that he cannot lift his upper extremities above his shoulders.  The Veteran reported that he does not experience pain, numbness, or tingling.  He reported that he no longer has pain and that he believes when he stopped using his hands as a carpenter, the pain subsided.  He also reported that he has arthritis all over his body and all his joints hurt if he uses them.  

Upon examination in 2017, the Veteran had full sensation of the bilateral upper extremities, full range of motion of the wrists, hands, and all ten digits.  His strength was equal and slightly deceased in hand grasp and pinch bilaterally.  The examiner noted that x-ray imagining showed that the Veteran had degenerative changes of the shoulders, wrists, and hands which is as likely as not responsible for the discomfort which the Veteran experiences in damp weather.  

On muscle strength testing, the Veteran had full normal strength of the elbow and wrist in both flexion and extension.  His grip was 4/5 bilaterally and his pinch of the thumb to the index was 4/5 bilaterally.  He had no muscle atrophy.

Upon reflex examination, the Veteran had normal deep tendon reflexes for the biceps, triceps, and brachioradialis.  Upon sensory examination testing for light touch, he had normal shoulder area, inner forearm, outer forearm, hand, and finger sensory findings. 

With regard to the median nerve, the Veteran had negative Phalen's sign and negative Tinel's sign.  He had mild incomplete paralysis of the right and left median nerve.

With regard to the radial, ulnar, musculocutaneous, circumflex, long thoracic, upper radicular group, upper radicular group, middle radicular, and lower radicular group nerve testing, all were found to be normal. 

The 2017 VA examiner found that the Veteran's disability resulted in "only in decreased strength in grip and pinch . . . without any loss of sensation or movement of upper extremities in regards to service connected condition."  Finally, the clinician noted that the Veteran has nonservice-connected degenerative joint disease of the shoulders, hands, and wrists which impacts his range of motion of the upper extremities completely unrelated to the service-connected disabilities.  As noted above, the only nerve affected was the median nerve and it was identified as having mild incomplete paralysis, and the Veteran's grip and pinch were 4/5.  (Although the examiner stated in the free response section of the form that identification of the nerves involved "would include, but not limited to, the bilateral median nerves", it is clear from a reading of the entire report that the examiner was acknowledging that the pertinent body part would include additional nerves, but that the only one affected by this Veteran's service-connected disabilities were the median nerves.)  
The Board finds, based on the evidence noted above, that the Veteran is not entitled to a higher rating under any pertinent diagnostic code.  In this regard, the Board is mindful of the 2014 JMR, in which it was noted that the Board should consider all applicable diagnostic codes. 

With regard to the right upper extremity, DCs 8719, 8619, 8519, 8517, provides a maximum allowable scheduler rating of 30 percent, which the Veteran already has under DC 8515; thus, they cannot provide a higher benefit to the Veteran. 

DC 8518 provides a 50 percent rating for complete paralysis of the circumflex nerve of the major extremity which the Veteran does not have.  DC 8516 provides a 40 percent rating for severe incomplete paralysis and a 60 percent rating for complete paralysis of the ulnar nerve of the major extremity which the Veteran does not have.  There is no competent credible evidence that his disability is so severe as to be characterized as severe incomplete paralysis or complete paralysis of affected nerves.   

DC 8515 provides for a 50 percent rating for severe incomplete paralysis and a 70 percent rating for complete paralysis of the median nerve of the major extremity.  There is no competent credible evidence of record that the Veteran's disability rises to the level of severe incomplete paralysis or complete paralysis of median nerve.  As noted above, his symptoms were clinically found to be mild incomplete paralysis.

There is also no competent evidence of record that the Veteran's disability rises to the level of severe incomplete or complete paralysis of the musculospiral (radial) nerve (DC 8514), moderate incomplete paralysis, severe incomplete paralysis or complete paralysis of all radicular groups (DC 8513), moderate or severe incomplete or complete paralysis of the lower radicular group (DC 8512), moderate or severe incomplete or complete paralysis of the middle radicular group (DC 8511), moderate or severe incomplete or complete paralysis of the upper radicular group (DC 8510).

The Board has considered the Veteran's contentions with regard to the use of his fingers and hands but finds that the clinical examination findings are more probative than his lay statements.  The Veteran is competent to report symptoms such as weakness, tingling, and pain.  However, he has also been noted to have nonservice-connected arthritis of several joints, to include the shoulders, wrists, and right hand.  He has not been shown to be competent to state the etiology of his symptoms (i.e. whether the symptoms are due to his service-connected or his nonservice-connected disabilities).    

In this regard, the Board notes that in April 2005, the Veteran reported numbness, pain, and tingling in the last two fingers of each hand, and that his hand "just releases an object" due to factors such as weakness, stiffness, locking up, and instability.  He reported difficulty tying his shoes, buttons, and zippers, that he is unable to use a hammer or a screwdriver, and has difficulty turning the key in the lock.  However, upon examination, he was able to make a fist without all fingers touching the palmar crease, and with no wrist pain upon range of motion testing.  Repetitive use testing did not decrease range of motion or endurance, or increase incoordination or weakness with repetitive use of the fingers.  In addition, other records reflect that the Veteran uses a computer, plays dominos, and does home maintenance.  

With regard to the left upper extremity, the Board, in its November 2013 decision, found that the Veteran's left upper extremity disability warranted a rating of 20 percent, and no higher, under DCs 8515, 8516, and/or 5223.  As noted above, the Veteran is right-hand dominant; thus, his left upper extremity is considered the minor extremity for rating purposes.  Also as noted above, 2001 records reflect that the Veteran had mild motor involvement upon EMG studies and the Veteran's credibility as to severity was questioned by the SSA adjudicator.  The records also reflect that the Veteran denied a neuropathic component (June 2004), did not have electrodiagnostic evidence of dysfunction (April 2005), had normal range of motion of the shoulder, elbow, hand and all fingers (February 2011), had no numbness, tingling, or weakness (July 2014), and had full range of motion with only mild incomplete paralysis of the median nerve (January 2017).  The Board has also considered DCs 5214 and 5215 for the Veteran's decreased range of motion of the wrist at times, but the wrist has not been ankylosed; the maximum allowable rating for deceased range of motion without ankylosis is 10 percent 

Under DCs 8719, 8619, 8519, 8517, the maximum allowable scheduler rating for the minor extremity is a 20 percent, which the Veteran already has been given; thus, they cannot provide a higher benefit to the Veteran. 

While other diagnostic codes allow for a higher rating, such is applicable when the probative evidence supports a finding that the Veteran has severe incomplete paralysis or complete paralysis.  (See DCs 8518, 8516, 8515, 8514, 8513, 8512, 8511).  The evidence as noted above is against a finding that the Veteran's disability rises to such a level of severity.

The Board, as noted above, has considered the Veteran's contentions with regard to the use of his fingers and hands but finds that the clinical examination findings are more probative and credible than his lay statements.  

The Board has also considered that the RO has rated the Veteran's left upper neuropathy under DC 5299-5223, which has a maximum allowable evaluation of 20 percent.  Thus, that code would not provide the Veteran a rating higher than his current 20 percent. 

The Veteran's reported symptoms such as limitation of motion, pain, tingling, and/or weakness are considered in the rating codes noted above.  Thus, referral for extraschedular consideration is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service-connection for his cervical spine spondylosis with related upper extremity disabilities.  The evidence does not suggest that his case involves an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

Finally, the Board has previously found that a claim for TDIU has been raised as part of the claims for increased ratings in this appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's two disabilities on appeal have a combined evaluation of 50 percent (20 percent plus 30 percent plus the bilateral factor 38 C.F.R. §§  4.25, 4.26).  Thus, at no time during the appeal has he met the schedular requirements for TDIU when solely considering the two service-connected neurological disabilities.

The Veteran has a high school education and more than a decade of employment as a carpenter.

As noted above, the 2001 SSA records reflect that the Veteran complained of dysesthesias in his hands but most of the findings on the EMG sensory testing showed only mild motor involvement.  The SSA adjudicator found that the Veteran was not credible with regard to the extent of his disabilities.  It was also noted that the Veteran was capable of using a touch tone telephone, standard television remote, knife and fork, buttoning and fastening snaps on his clothing, and capable of tying his shoes.  

The Veteran's symptoms were also noted to be mild (September 2001), and not to involve a neuropathic component (June 2004).  In 2005, he was able to make a fist with all his fingers touching the palmar crease, and had the majority of wrist range of motion with no pain (See April 2005 VA examination report).  The February 2011 VA examiner noted that the Veteran had stopped working because of "several joint pains" and that the severity of the left upper extremity symptoms "seem to be mild."  It was also noted that the Veteran had normal range of motion of the right shoulder, elbow, hand, and all his fingers; the majority of range of motion of the wrist; normal grip strength; and only "slightly decreased" sensation.  As noted above, a July 2014 VA primary care note reflects that the Veteran reported on his review of symptoms that he had no numbness, tingling, or weakness.

The Board acknowledges the September 2014 private Vocational Rehabilitation Counselor report which reflects that the Veteran reported to the counselor that it was his cervical spondylosis which keeps him from working but that he was also limited in activities of his upper extremities.  The counselor opined, in pertinent part, that the Veteran's service-connected disabilities prevented him from substantial gainful employment and noted that he was limited in arm movement; however, the counselor did not appear to grasp that the Veteran had nonservice-connected DJD of the upper extremities.  Thus, the vocational counselor's opinion is less probative and persuasive than that of the 2017 VA examiner.  

The 2017 VA examiner, who was aware of the Veteran's different disabilities of the upper extremities, found that the Veteran was not precluded from substantial gainful employment due to his service-connected disabilities.  Upon examination in 2017, the Veteran had full sensation of the bilateral upper extremities, full range of motion of the wrists, hands, and all ten digits, full or at least 4/5 on strength testing of the various muscles, and no atrophy.  The 2017 VA examiner found that the Veteran's disability resulted in "only in decreased strength in grip and pinch . . . without any loss of sensation or movement of upper extremities in regards to service connected condition."  

The Board acknowledges the Veteran's statements that he has painful joints all over his body and the fact that he no longer works as a carpenter has stopped the pain.  However, and importantly, the only disabilities considered in the context of this appeal are his neurological problems in his upper extremities.  To the extent that he has disability related to numerous other joints, they are not the subject of this appeal.  Even if one considers, arguendo, the Veteran's third service-connected disability, his cervical spine disorder, the preponderance of the evidence is against a finding that he is unemployable due solely to his service connected disabilities.  The Board finds particularly persuasive the opinion of the 2017 VA examiner who specifically considered the question of functional loss with respect to the service-connected disabilities.  The 2017 examiner found that there was only decreased strength in grip and pinch.  The SSA records, although dated a number of years ago, found a similar level of neurological disability and concluded that the Veteran had significant residual capacity with respect to motor skills needed for performing work-like functions, including the capability of using a touch tone telephone, standard television remote, knife and fork, buttoning and fastening snaps on his clothing, and tying his shoes.

The Veteran's two service-connected neurological disabilities on appeal have not been shown by the most probative evidence (the VA examination reports and clinical records) to cause such severity of symptoms as to preclude substantial gainful employment.  The Board is mindful that the Veteran's employment history as a carpenter and of his limited educational history and, further, that his service-connected disabilities on appeal involve body parts which can be seen as necessary for work as a carpenter.  Nonetheless, the preponderance of the evidence is against a finding that his symptoms are so severe as to preclude substantial gainful employment in a majority of possible manual labor occupations, to include carpentry.  Thus, referral for consideration of a TDIU on an extraschedular basis is not warranted.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



 ORDER

Entitlement to an initial evaluation in excess of 30 percent for right upper extremity radiculopathy is denied.

Entitlement to an evaluation in excess of 20 percent for left upper extremity neuropathy is denied. 




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


